
	
		II
		111th CONGRESS
		2d Session
		S. 3072
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To suspend, during the 2-year period
		  beginning on the date of enactment of this Act, any Environmental Protection
		  Agency action under the Clean Air Act with respect to carbon dioxide or methane
		  pursuant to certain proceedings, other than with respect to motor vehicle
		  emissions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stationary Source Regulations Delay
			 Act.
		2.Suspension of certain EPA action
			(a)In generalExcept as provided in subsection (b),
			 notwithstanding any provision of the Clean Air
			 Act (42 U.S.C. 7401 et seq.), during the 2-year period beginning on
			 the date of enactment of this Act, the Administrator of the Environmental
			 Protection Agency may not take any action under the
			 Clean Air Act (42 U.S.C. 7401 et seq.)
			 with respect to any stationary source permitting requirement or any requirement
			 under section 111 of that Act (42 U.S.C. 7411) relating to carbon dioxide or
			 methane.
			(b)ExceptionsSubsection (a) shall not apply to—
				(1)any action under part A of title II of the
			 Clean Air Act (42 U.S.C. 7521 et seq.)
			 relating to the vehicle emissions standards contained in Docket No.
			 EPA–HQ–OAR–2009–0171 or Docket No. EPA–HQ–OAR–2009–0472;
				(2)any action relating to the preparation of a
			 report or the enforcement of a reporting requirement; or
				(3)any action relating to the provision of
			 technical support at the request of a State.
				(c)TreatmentNotwithstanding any other provision of law,
			 no action taken by the Administrator of the Environmental Protection Agency
			 before the end of the 2-year period described in subsection (a) shall be
			 considered to make carbon dioxide or methane a pollutant subject to regulation
			 under the Clean Air Act (42 U.S.C. 7401 et seq.) for any source other than a
			 new motor vehicle or new motor vehicle engine, as described in section 202(a)
			 of that Act (42 U.S.C. 7521(a)).
			
